UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to ULTRA CARE, INC . (Exact name of registrant as specified in charter) Nevada 333-147195 98-0540833 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 999 Third Avenue Suite 3800 Seattle, WA 98104 (Address of principal executive offices) (206) 652-3382 (Registrants Telephone Number, including Area Code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 4, 2008, 1,960,000 shares of the issuers common stock, $0.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x INDEX PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) F-1 Item 2. Managements Discussion and Analysis or Plan of Operation 3 Item 3. Controls and Procedures 6 PART II  OTHER INFORMATION Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Financial Statements- Balance Sheet as of April 30, 2008 F-2 Statements of Operations for the Three Months and Nine Months Ended April 30, 2008, the Periods Ended April 30, 2007, and Cumulative from Inception F-3 Statements of Cash Flows for the Nine Months Ended April 30, 2008, the Period Ended April 30, 2007, and Cumulative from Inception F-4 Notes to Financial Statements April 30, 2008 F-5 F-1 ULTRA CARE, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET (NOTE 2) AS OF APRIL 30, 2008 (Unaudited) ASSETS Current Assets: Cash in bank $ Prepaid rent Total current assets Total Assets $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities: Accounts payable - Trade $ Accrued liabilities Due to Director and stockholder Total current liabilities Total liabilities Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.001 per share, 50,000,000 shares authorized; 1,960,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during the development stage ) Total stockholders' (deficit) ) Total Liabilities and Stockholders' (Deficit) $ The accompanying notes to financial statements are an integral part of this balance sheet. F-2 ULTRA CARE, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE THREE MONTHS ENDED APRIL 30, 2008, THE PERIOD ENDED APRIL 30, 2007, THE NINE MONTHS ENDED APRIL 30, 2008, THE PERIOD ENDED APRIL 30, 2007, AND CUMULATIVE FROM INCEPTION (JANUARY 30, 2007) THROUGH APRIL 30, 2008 (Unaudited) Three Nine Months Ended Period Ended Months Ended Period Ended Cumulative April 30, April 30, April 30, April 30, From Inception Revenues $ - $ - $ - $ - $ - Expenses: General and administrative- Professional fees Transfer agent fees - - Web site - - - Travel - - - Filing fees - - Rent expense - - Other 19 - 99 - Total general and administrative expenses (Loss) from Operations ) Other Income (Expense) - Provision for income taxes - Net (Loss) $ ) $ ) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to financial statements are an integral part of these statements. F-3 ULTRA CARE, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE NINE MONTHS ENDED APRIL 31, 2008, THE PERIOD ENDED APRIL 30, 2007, AND CUMULATIVE FROM INCEPTION (JANUARY 30, 2007) THROUGH APRIL 30, 2008 (Unaudited) Nine Cumulative Months Ended Period Ended From April 30, 2008 April 30, 2007 Inception Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in assets and liabilities- Accounts payable - Trade - Prepaid rent - ) Accrued liabilities ) - Net Cash (Used in) Operating Activities ) ) ) Investing Activities: Cash provided by investing activities - - - Net Cash Provided by Investing Activities - - - Financing Activities: Issuance of common stock for cash - Due to Director and stockholder Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Period - - Cash - End of Period $ $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes to financial statements are an integral part of these statements. F-4 ULTRA CARE, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS APRIL 30, 2008 (Unaudited) (1) Summary of Significant Accounting Policies Basis of Presentation and Organization Ultra Care, Inc. (Ultra Care and the Company) is a Nevada corporation in the development stage. Ultra Care was incorporated on January 30, 2007. Initial operations have included organization and incorporation, target market identification, new product development, marketing plans, and capital formation. The business plan of is to service the healthcare industry and provide prospective employers with reliable recruitment, screening, and placement services by developing an innovative web-based service to match up foreign-based nurses who are looking to work in the United States and Canada with healthcare employers located in the United States and Canada. The accompanying financial statements of Ultra Care were prepared from the accounts of the Company under the accrual basis of accounting. In addition, in March 2007, Ultra Care commenced a capital formation activity through a Private Placement Offering (PPO), exempt from registration under the Securities Act of 1933, to raise up to $38,000 through the issuance 760,000 shares of its common stock, par value $0.001 per share, at an offering price of $0.05 per share. The Company closed the PPO as of July 31, 2007, and received proceeds of $38,000. Ultra Care also commenced an activity to submit a Registration statement on Form SB-2 to the Securities and Exchange Commission to register 760,000 of its outstanding shares of common stock on behalf of selling stockholders. The Registration statement on Form SB-2 was filed with the SEC on November 7, 2007, and declared effective on November 30, 2007. The Company will not receive any of the proceeds of this registration activity once the shares of common stock are sold. Unaudited Interim Financial Statements The interim financial statements of Ultra Care as of April 30, 2008, and for the three months ended April 30, 2008, the period ended April 30, 2007, the nine months ended April 30, 2008, the period ended April 30, 2007, and cumulative from inception, are unaudited. However, in the opinion of management, the interim financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Companys financial position as of April 30, 2008, and the results of its operations and its cash flows for the nine months ended April 30, 2008, the period ended April 30, 2007, and cumulative from inception. These results are not necessarily indicative of the results expected for the fiscal year ending July 31, 2008. The accompanying financial statements and notes thereto do not reflect all disclosures required under accounting principles generally accepted in the United States of America. Refer to the audited financial statements of the Company as of July 31, 2007, filed with the SEC in its registration statement on Form SB-2 for additional information, including significant accounting policies. F-5 ULTRA CARE, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS APRIL 30, 2008 (Unaudited) Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Revenue Recognition Ultra Care is in the development stage and has yet to realize revenues from planned operations. Once the Company has commenced planned operations, it will recognize revenues when completion of recruiting services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Impairment of Long-Lived Assets The Company evaluates the recoverability of long-lived assets and the related estimated remaining lives at each balance sheet date. Ultra Care records an impairment or change in useful life whenever events or changes in circumstances indicate that the carrying amount may not be recoverable or the useful life has changed. For the period ended April 30, 2008, no events or circumstances occurred for which an evaluation of the recoverability of long-lived assets was required. Loss Per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Fully diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive financial instruments issued or outstanding for the period ended April 30, 2008. The Company has not issued any options or warrants since inception. Deferred Offering Costs The Company defers as other assets the direct incremental costs of raising capital until such time as the offering is completed. At the time of the completion of the offering, the costs are charged against the capital raised.
